Order entered March 11, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00729-CR

                     EX PARTE ALIX HENRY SANDERS

               On Appeal from the County Criminal Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. MC20A1137

                                     ORDER

      On August 12, 2020, the Court ordered the trial court to prepare a

certification of appellant’s right to appeal and to have it filed with the Court in a

supplemental clerk’s record. In our September 28, 2020 order, we reminded the

trial court that the certification had not been filed. To date, we have not received

the certification of appellant’s right to appeal, mandated by rule 25.2 of the

appellate procedure rules. See Cortez v. State, 420 S.W.3d 803, 807 (Tex. Crim.

App. 2013).
         We ORDER the trial court to prepare a certification of appellant’s right to

appeal and have it filed with the Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to the Honorable Audrey

Moorehead, Presiding Judge, County Criminal Court No. 3; John F. Warren,

Dallas County Clerk; and to counsel for the parties.




                                              /s/   ROBBIE PARTIDA-KIPNESS
                                                    PRESIDING JUSTICE